 
    EXHIBIT 10.1
    REDACTED COPY

PATENT AND TECHNOLOGY LICENSE AGREEMENT


This Patent and Technology License Agreement (“Agreement”), effective this 26th
day of July 2010 (the “Effective Date”), is by and between Quick-Med
Technologies, Inc., a Nevada corporation having offices at 902 NW Fourth Street,
Gainesville, Florida 32601 (“QMT”) and Viridis BioPharma Pvt.  Ltd., an India
corporation having offices at 6/10, Jogani Industrial Complex, V.N. Purav Marg,
Chunabhatti, Mumbai – 400022, India (“VIRIDIS”) (each singularly a “Party” and
collectively the “Parties”).
 
WHEREAS, QMT owns or controls certain Patent Rights and Technology (as such
terms are defined below) relating to its proprietary NIMBUS® technology and has
the right to grant licenses under such Patent Rights and Technology; and
 
WHEREAS, QMT agrees to grant, and VIRIDIS desires to obtain, an exclusive
license to such Patent Rights and Technology in the Field and Territory (as such
terms are defined below) on the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
agree as follows:
 
1. Definitions.
 
The following terms, whether used in the singular or the plural, shall have the
following meanings for purposes of this Agreement:
 
1.1 “Affiliate” means any corporation, firm, partnership or other entity, which
controls, is controlled by or is under common control with a Party.  For
purposes of this Section 1.1, “control” means direct or indirect ownership of
more than fifty percent (50%) of the outstanding stock or other voting rights
entitled to elect directors thereof or the ability to otherwise control the
management of the corporation, firm, partnership or other entity.
 
1.2   "Commercialization" or "Commercialize"  means all activities directed
towards Regulatory Approval, manufacturing, marketing, promoting, distributing,
offering for sale or selling a Product.
 
1.3 “Commercially Reasonable Efforts” has the meaning set forth in Section
5.1(b) hereof.
 
1.4 “Composition and Process” means QMT’s confidential and proprietary NIMBUS
composition and process for the bonding of certain Materials to substrates
usable on Products.
 
1.5 “Confidential Information” has the meaning set forth in Section 10.1
hereof.  For purposes of clarification, the Technology shall be deemed to be
Confidential Information of QMT.
 
    “Contract Year” means the twelve (12) month period beginning on the
effective date of this Agreement and ending on the first anniversary thereof,
and each consecutive 12-month period thereafter during the Term.
 
1.6 “Disclosing Party” has the meaning set forth in Section 10.1 hereof.
 
1.7  “Field” means the field of  ***** as more specifically described on Exhibit
D, the sale of which is limited to the institutional market, pharmaceutical
companies/distributors, and purchasers such as hospitals, clinics, licensed
chemists and pharmacists and medical wings of organizations. For the avoidance
of doubt, the Field excludes selling to retail establishments which are defined
as non-medical and non-medically licensed outlets.
 
1.8 “First Commercial Sale” shall mean the first sale to an independent third
party of a Product.
 
1.9 “Improvements” means know-how, technical information, inventions,
developments, discoveries, software, methods, techniques, procedures, formulae,
data (including without limitation clinical data), processes and other
proprietary ideas, whether or not patentable or copyrightable, that are
conceived, discovered, developed, or reduced to practice during the Term by or
on behalf of VIRIDIS and/or its Affiliates, and which are useful for or useable
in the practice of the Patent Rights and Technology.
 
1.10 “Indemnitees” has the meaning set forth in Section 9.1 hereof.
 
1.11 “Initial Term” has the meaning set forth in Section 11.1 hereof.
 
 
 
-1-

--------------------------------------------------------------------------------

  **** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
1.12 “Know-how” means the tangible and intangible information, including,
without limitation, data, results, formula, designs, specifications, methods,
processes, techniques, ideas, discoveries, technical information, process
information, clinical information, stability and safety information  and other
information which is owned or controlled (with the right to sublicense) by QMT
as of the Effective Date relating to the Composition and Process in Field.
 
1.13 “Materials” means the chemical components, which are listed on Exhibit B
hereto, as modified by any Improvements thereto to the extent such modification
is part of the Composition and Process as agreed by the parties hereto.
 
1.14 “VIRIDIS Invention” has the meaning set forth in Section 12.2(b) hereof.
 
1.15 “VIRIDIS Marks” has the meaning set forth in Section 12.6 hereof.
 
1.16  “Net Sales” means the gross invoiced sales price of all Products sold,
leased, licensed or otherwise transferred by VIRIDIS and its Affiliates along
with any other amounts and consideration received in connection therewith, after
deduction of the following items, to the extent such items are actually
incurred, taken or borne by the seller thereof and do not exceed reasonable and
customary amounts in the market in which such sale occurred:  (a) trade, cash or
quantity discounts or rebates actually taken and documented; (b) credits or
allowances given or made for rejection, or approved return of, defective goods
actually taken and documented; (c) taxes or government charges, duties or
tariffs (other than an income tax) levied on the sale, transportation or
delivery of a Product and documented.  No costs incurred in the manufacturing,
selling, advertising, and distribution of the Products, including without
limitation overhead costs, shall be deducted nor shall any deduction be allowed
for any other uncollectible accounts or allowances.
 
1.17  “Patent Rights” mean the patents, patent applications, patent extensions,
certificates of invention, or applications for certificates of invention,
together with any divisions, continuations or continuations-in-part thereof,
which are owned or controlled by, or licensed (with the right to sublicense) to
QMT which are listed in Exhibit A hereto.
 
1.18 “Product” means any product in the Field that is covered by, derived from,
or manufactured using or incorporating, or otherwise uses or contains the QMT
Intellectual Property.
 
1.19  “Promotional Materials” has the meaning set forth in Section 5.4 hereof.
 
1.20 “QMT Intellectual Property” means collectively the Technology, Patent
Rights and Improvements.
 
1.21 “QMT Marks” has the meaning set forth in Section 12.6 hereof.
 
1.22 “Recipient” has the meaning set forth in Section 10.1 hereof.
 
1.23 “Regulatory Approval” means the approval of the applicable Regulatory
Authority necessary for the marketing and sale of the Product in the Territory.
 
1.24  “Regulatory Authority” means any federal, national, multinational, state,
provincial or local regulatory agency, department, bureau or other governmental
entity with authority over the marketing and sale of a medical device or
pharmaceutical product in the Territory.
 
1.25 “Regulatory Filings” has the meaning set forth in Section 7.3 hereof.
 
1.26  “Renewal Term” has the meaning set forth in Section 11.1 hereof.
 
1.27 “Royalty” has the meaning set forth in Section 3.1 herein.
 
1.28 “Sell-Off Period” has the meaning set forth in Section 11.6(a) hereof.
 
 
 
-2-

--------------------------------------------------------------------------------

  **** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
1.29 “Technology” means the Materials and Know-how.
 
1.30 “Term” has the meaning set forth in Section 11.1 hereof.
 
1.31 “Territory” means the Republic of India and its territories and
possessions.
 
1.32  “Third Party” means any entity other than a Party to this Agreement or
their respective Affiliates.
 
2. License.
 
2.1 Grant.  Subject to the terms and conditions of this Agreement, QMT hereby
grants to VIRIDIS during the Term an exclusive, royalty-bearing right and
license, without the right to grant sublicenses (except as set forth in Section
2.2), under the QMT Intellectual Property to make, use, sell, and offer for sale
Products (including therein, without limitation, the right to enter into private
label/OEM agreements relative thereto provided such agreements are not a
sublicense of the QMT Intellectual Property) within the Field in the Territory
 
2.2 Sublicenses.  VIRIDIS may only grant sublicenses to its Affiliates with a
term that is no longer than the Term of this License but with no further right
to grant sublicenses to anyone other than an Affiliate; provided that each such
sublicensee shall first agree in writing to be bound by all of the terms of this
Agreement.  Upon termination of this Agreement, any sublicense granted hereunder
shall immediately cease and terminate without any additional action by QMT.
 
2.3 Right of First Offer.  Subject to the terms and conditions of this
Agreement, QMT grants to VIRIDIS the right of first offer to expand the Field in
the Territory to other NIMBUS wound care products.
 
(a)       Prior to offering a third party any licenses for wound care
applications under the Patent Rights in the Territory outside of the Field, QMT
shall provide VIRIDIS written notice of its willingness to offer such third
party such license, such notice to be provided at least ninety (90) days prior
to offering such license to such third party. Should VIRIDIS have an interest in
expanding the Field upon receipt of notice by QMT, it shall provide QMT with
written notice of its desire to expand Field in the Territory, such notice to be
provided not later than sixty (60) days from receipt of QMT’s notice, at which
time the parties shall negotiate in good faith an amendment to expand the Field
of this Agreement pursuant to Section 13.7 of this Agreement.
 
(b)       Should VIRIDIS wish to expand the Field to included additional wound
care products in the Territory prior to receiving a notice from QMT, it shall
provide QMT with written notice of its desire to expand the Field and the
parties shall negotiate in good faith an amendment to expand the Field of this
Agreement pursuant to Section 13.7 of this Agreement. At this time there shall
not be any additional one time license fee attached to this expansion to the
Field in the Territory
 
(c)         If the parties do not reach mutually acceptable terms for expansion
of the Field within sixty (60) days from the date of  notice pursuant to Section
2.3(a) or Section 2.3(b),  then QMT may offer a third party a license under the
Patent Rights in the Territory for products that are outside the Field.
 
       2.4     Transfer of Know-how.  Promptly after the Effective Date, QMT
shall disclose the Know-how to VIRIDIS solely for purposes of VIRIDIS’s
research, development and manufacture of Products during the Term.  VIRIDIS
agrees that such Know-how is QMT’s Confidential Information and shall treat such
Confidential Information in accordance with Section 10 hereof.
 
     2.5     Governmental Rights; University of Florida.  All rights and
licenses granted by QMT under this Agreement are subject to (i) any limitations
imposed by the terms of any government grant, government contract or government
cooperative agreement applicable to the QMT Intellectual Property that is the
subject of this Agreement, and/or (ii) applicable requirements of 35 U.S.C.
Sections 200 et seq., as amended, and implementing regulations and
policies.  Without limitation of the foregoing, VIRIDIS agrees that, to the
extent required under 35 U.S.C. Section 204, any Product used, sold,
distributed, rented or leased by VIRIDIS or an Affiliate in the United States
will be manufactured substantially in the United States, Canada or
Mexico.  Furthermore, certain of the rights granted hereunder are subject to a
reservation of rights by the University of Florida and its affiliates to use the
Patent Rights for its research and educational purposes and the licenses granted
hereunder are expressly made subject to such rights and the license from
University of Florida. However, QMT declares that the foregoing provisions  of
this Section 2.5 would not in any event prevent VIRIDIS from manufacturing,
marketing, and selling Product in the Field in the Territory in accordance with
this Agreement.
 
          2.6     Manufacturing Restrictions.  VIRIDIS acknowledges and agrees
that it shall not     manufacture the Products or any portion of the Products
outside of the Territory without the prior written consent of QMT.
 
               2.7    No Other Rights.  Except for the express license granted
pursuant to Section 2.1 hereof, no license, express or implied, is granted by
either Party to the other Party or its Affiliates under any intellectual
property rights owned or controlled by such Party or its Affiliates.
 
 
 
-3-

--------------------------------------------------------------------------------

    **** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
3. Consideration; Royalties.
 
3.1 Royalties.  In consideration of the license granted to VIRIDIS pursuant to
Section 2.1 hereof, commencing with the First Commercial Sale of each Product by
VIRIDIS or its Affiliates, VIRIDIS shall pay to QMT a royalty (“Royalty”)
equal  ***** on Net Sales for each Product in the Field in the Territory.
 
3.2 Non-Monetary Consideration.  Without the prior written consent of QMT,
VIRIDIS and its Affiliates shall not solicit any material consideration for the
commercial sale of any Product other than as will be accurately reflected in Net
Sales.  In the event VIRIDIS and/or its Affiliates receive any consideration for
the sale or transfer of any Product other than as will be accurately reflected
in Net Sales, QMT and the party accepting such non-cash consideration shall act
reasonably and negotiate in good faith an appropriate value for all such
non-cash consideration.
 
3.3 Licensing Fees. In consideration for the execution of this Agreement,
VIRIDIS has already paid QMT the non-refundable  sum of  *****. Additionally,
upon First Commercial Sale or six (6) months from the Effective Date, VIRIDIS
shall pay an additional non-refundable sum of  *****.  These Licensing Fees are
in addition to the Royalties stipulated in Section 3.1.
 
4. Payments, Reports and Records.
 
4.1 First Commercial Sale.  Within thirty (30) days of its occurrence, VIRIDIS
shall notify QMT of the date of First Commercial Sale of a Product by VIRIDIS or
its Affiliates to a Third Party end user in the Territory.
 
4.2 Payments.  Upon First Commercial Sale of a Product and thereafter during the
Term, VIRIDIS shall furnish to QMT, within thirty (30) days from the last
business day of each quarter during each Contract Year, a written report showing
the following: (i) number of Products sold; (ii) the Net Sales of all Products
sold by VIRIDIS and its Affiliates during the reporting period, and qualifying
deductions (as defined in Section 1.22 hereof) listed by category of deduction;
(iii) the Royalties payable in United States dollars which shall have accrued
hereunder in respect of such sales; (iv) withholding taxes, if any, required by
law to be deducted in respect of such sales, as applicable; and (v) the exchange
rates used in determining the amount of United States dollars, if
applicable.  All Royalty Payments shall be due and payable on the date such
report is due.  If no payments are due for any reporting period hereunder,
VIRIDIS shall so report.  All reports delivered pursuant to this Section shall
constitute the Confidential Information of VIRIDIS and shall be subject to
Section 10 hereof.  All payments to QMT under this Agreement shall be made in
United States dollars by check payable to “Quick-Med Technologies, Inc.” or, if
requested by QMT, by wire transfer to an account designated by QMT.
 
4.3 Exchange Rates.  If VIRIDIS receives revenues from the sale of Products in
currency other than United States dollars, revenues shall be converted to United
States dollars using a conversion rate for foreign currency calculated by
averaging the conversion rates of such foreign currency on the last business day
of each month within the applicable quarter as published in the eastern edition
of The Wall Street Journal and so reported to VIRIDIS by QMT.  Any and all loss
of exchange value, taxes, or other expenses incurred in the transfer or
conversion of foreign currency into U.S. dollars, and any income, remittance, or
other taxes on payments based on foreign Net Sales required to be withheld at
the source shall be the exclusive responsibility of VIRIDIS.  Royalty Reports
shall show sales both in the local currency and US dollars, with the exchange
rate used clearly stated.
 
4.4 VIRIDIS’s Recordkeeping and Inspection.  VIRIDIS shall, and shall cause its
Affiliates and Designees to, keep for at least seven (7 ) years records of all
sales of Products in sufficient detail to permit QMT to confirm the accuracy of
VIRIDIS’s Royalty payment calculations.  At the request of QMT, no more
frequently than once per year, upon at least five (5) business days prior
written notice to VIRIDIS and at the expense of QMT (except as otherwise
provided below), VIRIDIS shall permit an independent certified public accountant
or chartered accountant, selected by QMT, to inspect, during regular business
hours, any such VIRIDIS, Affiliate or Designee records for the then-preceding
seven (7) years solely to the extent necessary to verify such calculations;
provided that such accountant has, in advance, entered into a confidentiality
agreement with VIRIDIS (substantially similar to the confidentiality provisions
of this Agreement) limiting the disclosure of such information to authorized
representatives of the Parties.  Results of any such inspection shall be made
available to both Parties.  If such inspection reveals a deficiency in the
calculation of Royalties resulting in an underpayment to QMT, VIRIDIS shall
promptly paid to QMT such deficient amount and if such underpayment is equal to
five percent (5%) or more, VIRIDIS shall pay all costs and expenses of such
inspection.  If such inspection reveals a deficiency in the calculation of
Royalties resulting in an overpayment to QMT, VIRIDIS may credit such
overpayment against future Royalty Payments due QMT hereunder.  If, during any
Contract Year during the Term, an inspection reveals a deficiency in the
calculation of Royalties resulting in an underpayment to QMT by twenty percent
(20%) or more, then VIRIDIS shall, at its sole cost and expense, thereafter
supply QMT with annual audits by a mutually agreeable independent auditing firm
for each remaining Contract Year during the Term.
 
4.5 Interest on Late Payments.  Amounts that are not paid by VIRIDIS when due
shall accrue interest, from the due date until paid, at a rate equal to one
percent (1%) per month (or the maximum allowed by law, if less).
 
 
-4-
 

--------------------------------------------------------------------------------

 
      **** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
5. Diligence and Commercialization Requirements.
 
5.1 Diligence and Commercialization Efforts by VIRIDIS.
 
(a)       VIRIDIS will have full responsibility for seeking and obtaining
Regulatory Approval and for the Commercialization of all Products in the Field
in the Territory.  Failure to obtain Regulatory Approval and Commercialization
of Products shall constitute a material breach by Viridis under Section 11.2
herein. VIRIDIS shall provide to QMT written quarterly development status
reports describing, in reasonable detail, the efforts undertaken for, and the
status of development of, the Products by VIRIDIS.  Such status reports shall
also summarize Regulatory Filings, applications and Regulatory Approvals and any
clinical trials, with respect to any Product that VIRIDIS has made, sought or
obtained.  If VIRIDIS elects to stop or abandon, either permanently or
temporarily, the development, Regulatory Approval or Commercialization of
Products, VIRIDIS shall promptly notify QMT of such decision.
 
(b)       VIRIDIS will exercise Commercially Reasonable Efforts and diligence in
undertaking Product development, including investigations, clinical studies, and
other appropriate actions required to obtain Regulatory Approval and obtain and
maintain regulatory filings and to Commercialize Products in the Field in the
Territory.  For purposes of this Agreement, “Commercially Reasonable Efforts”
means, with respect to a given Product, efforts consistent with the efforts
normally used by VIRIDIS in good faith and fair dealing for a product of its own
discovery of similar market potential at a similar state in its product life.
 
5.2 Technical Support Assistance by QMT.  After first Commercial Sale of each
new product substrate and upon prior mutual agreement of the Parties, QMT shall
provide, and VIRIDIS shall fund, certain technical support assistance activities
in conjunction with VIRIDIS’s Commercially Reasonable Efforts to develop
Products in the Field in the Territory.  QMT shall provide such technical
support assistance activities at a mutually agreeable rate (including without
limitation travel, lodging and meals) for each QMT employee or the equivalent.
 
5.3 Commercialization of Products.  Promptly after obtaining Regulatory Approval
for the Product in the Territory from the applicable Regulatory Authority, the
Parties will mutually agree on launch dates for the Commercialization of the
Products in the Territory.
 
5.4 Advertising and Promotional Materials.  VIRIDIS shall develop relevant
written sales, promotion and advertising materials relating to the Product
(“Promotional Materials”) consistent with its standard operating procedures, for
use in the Territory and compliant with all applicable laws and the provisions
of the applicable Regulatory Approvals. Prior to their use by VIRIDIS, VIRIDIS
shall provide QMT with copies of all Promotional Materials, including, if
necessary, English translations, for QMT’s review and comment.  Subject to any
limitations imposed by applicable law, all such Promotional Materials and all
documentary information and oral presentations (where practicable) regarding the
marketing and promotion of the Product in the Territory shall acknowledge the
Parties’ license arrangement and shall display the QMT names and logos in
accordance with the Trademark Standards set forth in Exhibit C.
 
5.5 Product Label.  The Parties agree that VIRIDIS and its Affiliates shall
include QMT’s patent numbers on all Product packaging, promotional materials and
other materials (in written or electronic form). Viridis has the right but not
the obligation to also include QMT’s name and/or logo on all Product packaging,
promotional materials and other materials (in written or electronic form)
related to the Product in the Territory in accordance with the Trademark
Standards set forth in Exhibit C. QMT will consider making exceptions to its
trademark policy on a case by case basis.
 
6. Supply.
 
6.1 Suppliers.  It is essential to the use of the QMT Intellectual Property as
well as to maintaining the underlying QMT Marks associated therewith owned by
QMT that the quality of the Materials meet the specifications of QMT and that
the suppliers of the necessary Materials agree to maintain the secrecy of the
Materials and the Composition and Process, and not reverse engineer or determine
all or any part of the Materials or Composition and Process through the supply
of such Materials.  Therefore, subject to the terms and conditions hereof,
VIRIDIS shall only purchase Materials from a Supplier approved or to be approved
by QMT, provided that QMT’s approval shall not be unreasonably denied or
delayed.
 
6.2 No Implied License.  Notwithstanding the foregoing, no express or implied
license to any QMT Intellectual Property is granted to any such Third Party in
connection with the manufacture, transfer or sale of the Materials; provided
however that the VIRIDIS’s use of the Materials shall be covered by the licenses
under QMT Intellectual Property granted above so long as VIRIDIS has complied
with the terms of this Agreement.
 
6.3 Inspection.  QMT shall upon its request be entitled to review any and all
purchase orders and shipping documents to confirm the use of the Materials in
accordance with the QMT Intellectual Property.  VIRIDIS shall be solely
responsible for all matters and all obligations between the VIRIDIS and the
supplier.
 
 
 
-5-

--------------------------------------------------------------------------------

       **** This material has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.
 
 
 
 
7. Research and Development Data and Regulatory Filings.
 
7.1  Product Data.  VIRIDIS shall be responsible for the development of all data
and other information relating to the Products and Product sales, including
without limitation all stability and safety data, (collectively the “Product
Data”) necessary to support sales of Products in the Field in the Territory. QMT
shall make available to Viridis any data on file to support Viridis’  product
development & registration and product sales. Viridis shall be responsible for
all data including safety data on their manufactured product and clinical
studies as required in the Indian population for the field in the territory.
 
7.2 Copies of Product Data.  Upon the reasonable written request of QMT, VIRIDIS
will provide to QMT copies of all Product Data that VIRIDIS would reasonably
provide publicly to the market or to customers or potential customers during
VIRIDIS’s marketing of Products.  For purposes of this Section 7.2, any
Confidential Information of VIRIDIS or a Third Party may be redacted from such
Product Data prior to delivery to QMT.
 
7.3 Regulatory Approvals.  Unless otherwise agreed by the Parties, any and all
Regulatory Approvals obtained and regulatory filings made and licenses,
registrations, certificates and government approvals (“Regulatory Filings”)
obtained by VIRIDIS during the Term related to the Product in the Field in the
Territory, will be in the name of and owned by VIRIDIS.
 
7.4 Access to Regulatory Filings.  QMT and its Affiliates shall have access in a
timely manner to all data contained or referenced in such submissions or
applications for Regulatory Approvals by VIRIDIS, including all reports,
correspondence and conversation logs, in each case as may be reasonably
necessary to enable QMT to develop, manufacture and Commercialize products
outside the Field in the Territory or Products in the Field and outside the
Territory.  QMT and its Affiliates shall have the right to cross-reference and
make any other use of the other VIRIDIS’s Regulatory Filings for the Product,
including access to all data contained or referenced in such Regulatory Filings.
 
7.5 Adverse Events.  VIRIDIS shall comply with all applicable laws with respect
to reporting any adverse medical event with respect to any Product and shall
notify QMT of any such event within 24 hours of its occurrence along with the
results of any follow up investigation.
 
8. Representations and Warranties; Disclaimer; Limitation of Liability.
 
8.1 Representations and Warranties of VIRIDIS.  VIRIDIS covenants, represents
and warrants to QMT as follows:
 
(a) VIRIDIS is a corporation duly organized, validly existing and in good
standing under the laws of India.  VIRIDIS has all requisite corporate power to
own and operate its properties and assets and to carry on its business as
presently being conducted and as proposed to be conducted.  VIRIDIS has, and
will have on all relevant dates, all requisite legal and corporate power to
execute and deliver this Agreement, and to carry out and perform its obligations
under the terms of this Agreement;
 
(b) The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
VIRIDIS corporate action.  The performance by VIRIDIS of any of the terms and
conditions of this Agreement on its part to be performed does not and will not
constitute a breach or violation of any other agreement or understanding,
written or oral, to which it is a party;
 
(c) Neither VIRIDIS nor its Affiliates is prohibited by any law, rule or
regulation or by any order, directive or policy of any Regulatory Authority from
developing any pharmaceutical products, or assuming the Regulatory Approvals are
obtained, will be prohibited by any law, rule or regulation or by any order,
directive or policy of any Regulatory Authority from manufacturing or selling
any of the Products; and
 
(d) VIRIDIS covenants that neither it nor its Affiliates shall, during the Term,
commercialize any non-leaching antimicrobial products  in the Field that
compete, directly or indirectly, with the Products in the territory.
 
8.2 Representations and Warranties of QMT.  QMT represents and warrants to
VIRIDIS as follows:
 
(a) QMT is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada.  QMT has all requisite corporate power to
own and operate its properties and assets and to carry on its business as
presently being conducted and as proposed to be conducted.  QMT has, and will
have on all relevant dates, all requisite legal and corporate power to execute
and deliver this Agreement, and to carry out and perform its obligations under
the terms of this Agreement;
 
(b) QMT expressly warrants and represents that its patents as listed in Exhibit
‘A’ are duly filed and currently pending and that a) it either owns all of the
right, title and interest in and to the patents and patent applications listed
in Exhibit A, or has the exclusive rights in the patents and patent applications
listed in Exhibit A necessary to grant the licenses under this Agreement; b)  it
is empowered to grant the licenses granted herein; and c)  it has no outstanding
encumbrances or agreements, including any agreements with academic institutions,
universities, whether written, oral or implied, which would be inconsistent with
the licenses granted herein;
 
(c) QMT covenants that neither it nor its Affiliates shall, during the Term,
commercialize any products in the Field that compete in the Territory, directly
or indirectly, with the Products; and
 
(d) The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly authorized by all appropriate
QMT corporate action.  The performance by QMT of any of the terms and conditions
of this Agreement on its part to be performed does not and will not constitute a
breach or violation of any other agreement or understanding, written or oral, to
which it is a party.
 
 
 
-6-

--------------------------------------------------------------------------------

 
       **** This material has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.
 
 
 
8.3 Disclaimer of Warranty.  Except as otherwise expressly provided in this
agreement, QMT makes no representations and extends no warranty of any kind,
either express or implied, with respect to the QMT Intellectual Property,
including without limitation warranties of the validity or enforceability of the
patent rights, merchantability, fitness for a particular purpose and
non-infringement of any Third Party patents or proprietary rights.  All Uniform
Commercial Code warranties are expressly disclaimed by QMT.
 
8.4 Limitation of Liability.  Except with respect to liability arising from
breach of Section 10 and liability arising under Section 9 herein, it is agreed
by the Parties that neither Party shall be liable to the other Party for any
special, consequential, indirect, exemplary or incidental damages (including
lost or anticipated revenues or profits relating to the same), arising from any
claim relating to this Agreement, whether such claim is based on contract, tort
(including negligence) or otherwise, even if an authorized representative of
such Party is advised of the possibility or likelihood of same.
 
  8.5 Modification to QMT Intellectual Property.  VIRIDIS shall not modify,
change or vary from the QMT Intellectual Property as it is applied to the
Products.  If VIRIDIS seeks to change or modify the QMT Intellectual Property
used in the Product, it shall notify QMT sixty (60) days prior to making such
change whereupon, so long as VIRIDIS is in compliance with this Agreement, the
parties shall reasonably cooperate to adjust the formulation of the QMT
Intellectual Property as necessary to meet the Product requirements of
VIRIDIS.  Any such reformulation shall constitute an Improvement and shall be
owned exclusively by QMT and shall be licensed to VIRIDIS under the terms of
this Agreement.
 
9. Indemnification and Insurance.
 
9.1 Indemnification by VIRIDIS.  VIRIDIS shall indemnify, defend and hold
harmless QMT and its Affiliates and their respective directors, officers,
employees and agents, and their respective successors, heirs and assigns (the
“Indemnitees”) against any liability, damage, loss or expense (including
reasonable attorneys’ fees and expenses of litigation) incurred by or imposed
upon the Indemnitees in connection with any claim, demand, suit, action or
judgment arising out of any theory of product liability (including without
limitation actions in the form of tort, warranty or strict liability) or based
on, or caused by any act or omission of VIRIDIS or its Affiliates with respect
to the development, manufacture, use sale, offer for sale, importation or
exportation of any Product, except to the extent that such liability, damage,
loss or expense is directly attributable to the negligence or misconduct of QMT
or its Affiliates.
 
9.2 Notice and Cooperation.  Any Indemnitee seeking indemnification under
Section 9.1 shall provide VIRIDIS with prompt written notice of any claim,
demand, suit, action or judgment for which indemnification is sought under this
Agreement.  An Indemnitee’s failure to deliver written notice to VIRIDIS within
a reasonable time after the commencement of any such action, to the extent
prejudicial to the VIRIDIS’s ability to defend such action, shall relieve
VIRIDIS of liability to the Indemnitee under this Section 9.  VIRIDIS agrees, at
its own expense, to provide attorneys reasonably acceptable to the Indemnitees
to defend against any such claim.  The Indemnitees shall cooperate fully with
VIRIDIS in such defense and will permit VIRIDIS to conduct and control such
defense and the disposition of such claim, suit, or action (including all
decisions relative to litigation, appeal and settlement). VIRIDIS agrees to keep
the Indemnitees informed of the progress in the defense and disposition of such
claim and to consult with the Indemnitees with regard to any proposed
settlement.  The indemnification under this Section 9 shall not apply to amounts
paid in settlement of any liability, claim, lawsuit, loss, demand, damage, cost
or expense if such settlement is effected without the consent of VIRIDIS.
 
9.3 Insurance.  VIRIDIS shall obtain and carry in full force and effect product
liability insurance in amounts that are reasonable and customary in the
pharmaceutical industry in India for similar products. but in no event shall
such insurance be less than ***** per occurrence and ***** in aggregate.  Within
thirty days of the start of each Contract Year, VIRIDIS shall provide QMT with a
certificate evidencing the insurance coverage required herein and all subsequent
renewals thereof.  The insurance coverage required herein does not constitute a
limitation on VIRIDIS’s obligation to indemnify QMT under this Agreement.
 
10. Confidentiality.
 
10.1 Confidential Information.  As used in this Agreement, the term
“Confidential Information” shall mean all scientific, technical, trade or
business information of either Party (the “Disclosing Party”) disclosed to the
other Party (the “Recipient”), whether or not in writing, and regardless of
whether it is marked as confidential, including any portion of analyses,
compilations, forecasts, studies or other documents prepared by Recipient which
contains such information.  By way of illustration, but not limitation,
Confidential Information may include inventions, Know-how, processes, methods,
techniques, assays, formulas, compositions, compounds, projects, developments,
plans, research data, clinical data, financial data, personnel data, computer
programs, customer and supplier lists and contacts at or knowledge of customers
or prospective customers of the Disclosing Party.
 
 
 
-7-

--------------------------------------------------------------------------------

 
     **** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
10.2 Disclosure of Confidential Information.  Except as expressly permitted in
this Section 10, during the Term of this Agreement and for a period of five (5)
years thereafter, the Recipient shall hold in confidence and shall not directly
or indirectly disclose, communicate or in any way divulge to any person any
Confidential Information, without the prior written consent of the Disclosing
Party.  The Recipient shall use such Confidential Information solely for the
purposes of this Agreement.  The Recipient shall not provide or grant access to
the Confidential Information to any Third Party, except the Recipient may
disclose Confidential Information received by it under this Agreement only to
those of its directors, officers, employees, agents and consultants, and the
directors, officers, employees, agents and consultants of its Affiliates, who
have a need to know such Confidential Information in the course of the
performance of their duties and who are bound by a written agreement to protect
the confidentiality of such Confidential Information.
 
10.3 Limitation on Obligations.  The obligations of the Recipient specified in
Section 10.2 above shall not apply to any Confidential Information to the extent
the Recipient can demonstrate, by clear and convincing evidence, that such
Confidential Information:
 
(a) was in the public domain prior to the time of its disclosure under this
Agreement;
 
(b) entered the public domain after the time of its disclosure under this
Agreement through means other than an unauthorized disclosure resulting from an
act or omission by the Recipient;
 
(c) is or was disclosed to the Recipient at any time, whether prior to or after
the time of its disclosure under this Agreement, on a non-confidential basis by
a Third Party, provided that such Third Party is not, to the Recipient’s
knowledge, bound by an obligation of confidentiality to the Disclosing Party
with respect to such Confidential Party;
 
(d) is independently developed by the Recipient without reference to the
Confidential Information of the Disclosing Party; or
 
(e) is required to be disclosed by the Recipient to comply with applicable laws
or to comply with governmental regulations; provided, that the Recipient
provides prior written notice of such disclosure to the Disclosing Party and
takes reasonable and lawful actions to avoid and/or minimize the degree of such
disclosure.
 
10.4 Equitable Relief.  The Recipient agrees that any breach of this Section 10
may cause the Disclosing Party substantial and irreparable damages and,
therefore, in the event of any such breach, in addition to other remedies that
may be available, the Disclosing Party shall have the right to seek specific
performance and other injunctive and equitable relief.
 
10.5 Ownership of Confidential Information.  The Recipient agrees that the
Disclosing Party (or any Third Party entrusting its own confidential information
to the Disclosing Party) is and shall remain the exclusive owner of the
Confidential Information disclosed to the Recipient and all patent, copyright,
trademark, trade secret, and other intellectual property rights in such
Confidential Information or arising therefrom.  Except as expressly set forth in
this Agreement, no option, license, or conveyance of such rights to the
Recipient is granted or implied under this Agreement.
 
11. Term and Termination.
 
11.1 Term.  Unless terminated sooner as provided in this Section 11, the initial
term of this Agreement shall extend from the Effective Date for a period equal
to four (4) years from the Effective Date (the “Initial Term”). Parties agree to
share and discuss market information during the term, to consider mutually
acceptable performance requirements for a follow-on agreement, and to negotiate
in good faith an extension or follow-on agreement at or before the expiration of
the Initial Term. If the parties are unable to reach agreement and execute a
mutually satisfactory follow-on agreement at or before the expiration of the
Initial Term, a one (1) year extension will be granted solely for the purpose of
servicing Viridis’ existing customers at the time of the expiration of the
Initial Term
 
11.2 Material Breach by VIRIDIS.  Except as set forth in Section 11.3 below, the
failure by VIRIDIS to comply with any of its material obligations contained in
this Agreement including without limitation its obligations to obtain Regulatory
Approval and for Commercialization of Products under Section 5.1 herein, shall
entitle QMT to give to VIRIDIS written notice specifying the nature of the
default and requiring it to cure such default.  If such default is not cured
within thirty (30) days after the receipt of such notice, then QMT shall be
entitled, without prejudice to any of its other rights conferred on it by this
Agreement and in addition to any other remedies available to it by law or in
equity, to terminate this Agreement effective upon written notice to
VIRIDIS.  The right of QMT to terminate this Agreement, as hereinabove provided,
shall not be affected in any way by its waiver or failure to take action with
respect to any previous default.
 
 
 
-8-

--------------------------------------------------------------------------------

 
      **** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
11.3 Material Breach by QMT.  The failure by QMT to comply with any of its
material obligations contained in this Agreement shall entitle VIRIDIS to give
to QMT written notice specifying the nature of the default and requiring it to
cure such default.  If such default is not cured within thirty (30) days after
the receipt of such notice, VIRIDIS shall be entitled, without prejudice to any
of its other rights conferred on it by this Agreement and in addition to any
other remedies available to it by law or in equity, to terminate this Agreement
effective upon written notice to QMT.  The right of VIRIDIS to terminate this
Agreement, as hereinabove provided, shall not be affected in any way by its
waiver or failure to take action with respect to any previous default.
 
11.4 Bankruptcy.  Either Party may terminate this Agreement immediately by
providing written notice if the other Party: (a) applies for or consents to the
appointment of a receiver, trustee, liquidator or custodian of itself or of all
or a substantial part of its assets, (b) becomes unable, or admits in writing
its inability, to pay its debts generally as they mature, (c) makes a general
assignment for the benefit of its creditors, (d) is dissolved or liquidated in
full or in substantial part, (e) commences a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consents to such relief or to the appointment of or taking
possession of its property by any official in such an involuntary case or such
other proceeding commenced against it, (f) takes any action for the purpose of
effecting any of the foregoing, and (g) becomes the subject of an involuntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect that is not dismissed within ninety (90)
days of commencement.
 
11.5 Effect of Termination.
 
(a) In the event of termination of this Agreement pursuant to Sections 11.2,
11.3, or 11.4 then (a) all licenses and rights granted to VIRIDIS hereunder
(except as set forth in Section 11.6(d) below) shall terminate and VIRIDIS shall
immediately cease to develop, manufacture, use and sell Products, and (b)
VIRIDIS shall be obligated to pay QMT any accrued Royalty payments.
Notwithstanding the foregoing, in the event this Agreement is terminated
pursuant to Section 11.2, 11.3 or 11.4, VIRIDIS shall be permitted to sell-off
any and all inventory of Products existing at the date termination, provided
that such sales occur within six (6) months after such termination, and provided
further that VIRIDIS remains obligated to pay actual Royalties and report to QMT
on the sale of any such Products (the “Sell-Off Period”).  Any remaining
inventory of Products after such Sell-Off Period shall be destroyed by VIRIDIS
at its sole expense.
 
(b) Without limiting any other legal or equitable remedies that QMT may have, if
QMT terminates this Agreement in accordance with Section 11.2 or 11.4, then, at
the request of QMT, VIRIDIS shall, as soon as reasonably possible and to the
extent that it has the right to do so or is permitted by applicable law or the
applicable Regulatory Authority, transfer to QMT or QMT’s designee possession
and ownership of (i) all governmental or regulatory correspondence, conversation
logs, filings and approvals (including all Regulatory Approvals) relating
exclusively to VIRIDIS’s development or Commercialization of the Product in the
Field in the Territory, and (ii) copies of all data, reports, records and
materials in VIRIDIS’s possession or control relating exclusively to VIRIDIS’s
development or Commercialization of Products in the Field in the Territory,
including all non-clinical and clinical data relating to the Product in the
Field in the Territory, (iii), all agreements pertaining to contract research
organizations (CROs), clinical trials and supply of material required to
continue development of the Product.  VIRIDIS shall execute all documents and
take all such further actions as may be reasonably requested by QMT in order to
give effect to the foregoing subsections (i), (ii) and (iii) herein.
 
(c) Any expiration or termination of this Agreement shall not relieve VIRIDIS
from any obligation that accrued prior to such expiration or termination.  Any
obligation under any provision of this Agreement which is intended to survive
expiration or termination of this Agreement, including without limitation,
Sections 1, 7.3, 7.4, 8, 9, 10, 11.5, 12 and 13 shall survive.
 
11.6 Challenge to Patent Rights.  If VIRIDIS, directly or indirectly, by itself
or through one of its Affiliates, brings any action or proceeding without
"Cause" (defined below) challenging the validity, enforceability or an
interference action of or with respect to any of the Patent Rights (a
“Challenge”), then QMT shall have the right to terminate this Agreement at any
time following such event upon written notice.  "Cause", for purposes of the
preceding sentence, shall mean (i) any third party claim, action or suit filed
or brought in any applicable court or through any administrative procedure
against VIRIDIS, or (ii) the withholding of payment for the Products by
customers of VIRIDIS, which in each case presented in clause (i) and/or (ii)
above is predicated upon the invalidity of the Patent Rights, which has, or if
successfully prosecuted could reasonably be expected to have, a material adverse
effect upon VIRIDIS.
 
12. Intellectual Property Rights.
 
12.1 Ownership of Intellectual Property.  QMT shall own all right, title and
interest in the copyright, patent, trademark, trade secret or other intellectual
property rights in the Patent Rights and Know-how, including without limitation
any derivatives, variations, and or Improvements thereto.
 
 
 
-9-

--------------------------------------------------------------------------------

 
         **** This material has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.
 
 
 
12.2 Ownership of Inventions.  Inventorship shall be determined in accordance
with United States patent law at the time the inventor made the invention.  Each
Party shall ensure that its employees, consultants, agents, and representatives
are contractually required to assign to such Party all rights, title, and
interest to any inventions, to maintain all Confidential Information, and to
promptly disclose to such Party all such inventions.
 
(a) QMT Inventions.  QMT will have and retains sole and exclusive title to all
inventions, developments, Improvements, discoveries and Know-how relating to the
QMT Intellectual Property which are made, conceived or reduced to practice
solely by QMT, its Affiliates, employees, consultants, agents or other Persons
acting under its authority in the course of or as a result of this Agreement or
in the course of any activities inside and outside the Field and Territory.
 
(b) VIRIDIS Inventions.  In the event any invention, development, Improvement,
discovery, or Know-how relating to the QMT Intellectual Property is made,
conceived or reduced to practice by VIRIDIS, its Affiliates, employees,
consultants, agents or other persons acting under its authority in the course
of, in connection with or as a result of this Agreement, either solely or
jointly with QMT, an Affiliate or a Third Party, (each a “VIRIDIS Invention”)
such VIRIDIS Invention shall be promptly disclosed by VIRIDIS to QMT in
writing.  All VIRIDIS Inventions shall be owned by QMT and any Patent Rights
under any VIRIDIS Inventions shall be owned by QMT.  VIRIDIS hereby assigns and
agrees to assign all right, title, and interest to such VIRIDIS Inventions to
QMT, shall execute any documents reasonably necessary to fulfill the purposes of
this Section 12.2(b), and hereby appoints QMT as its attorney to execute and
deliver any such documents on its behalf in the event the VIRIDIS should fail or
refuse to do so within a reasonable period following QMT’s request.  Any such
VIRIDIS Invention shall be subject to the license granted to VIRIDIS under this
Agreement. In the event that this Agreement is terminated the parties shall
negotiate in good faith an arrangement equitable to both parties.
 
12.3 Prosecution of Patent Rights.  QMT, by counsel it selects, shall have the
right, but not the obligation, to prepare, file, prosecute and maintain the
Patent Rights in QMT’s name and in countries designated by QMT at the sole
discretion of QMT.  QMT shall bear all the costs and expenses associated with
the filing, prosecution and maintenance of such Patent Rights.
 
12.4 Third Party Infringement.  Each Party shall promptly notify the other Party
in writing of any alleged infringement of the Patent Rights and of any available
evidence thereof.
 
(a) QMT shall have the first right, but not the obligation, under its own
control and at its own expense, to prosecute any Third Party infringement of the
Patent Rights and/or to defend the Patent Rights in any declaratory judgment or
other action brought by a Third Party which alleges invalidity, unenforceability
or non-infringement of the Patent Rights.  QMT may enter into any settlement,
consent judgment or other voluntary final disposition of any infringement or
declaratory judgment action hereunder without the prior written consent of
VIRIDIS.  Any recovery or damages derived from any such action shall be retained
by QMT.
 
(b) In the event QMT institutes a court proceeding relating to the infringement
of the Patent Rights in the Field under Section 12.4(a), VIRIDIS shall have the
right to intervene in such proceeding and QMT shall not oppose such
intervention, provided that (i) VIRIDIS notifies the court and QMT of its
intention to intervene within 180 days of the commencement of such proceeding,
and (ii) VIRIDIS shares equally with QMT the total costs incurred by QMT
(including without limitation attorney and expert fees) of conducting such
proceeding.  QMT shall retain control of the conduct and settlement of any such
proceeding; provided, however, that no settlement, consent judgment or other
voluntary final disposition of such action may be entered into without the prior
written consent of VIRIDIS, which consent shall not be unreasonably withheld or
delayed.  Any recovery of damages for any such proceeding (or settlement
thereof) shall be applied first in satisfaction of any out-of-pocket expenses
incurred by the Parties relating to the proceeding (including without limitation
attorney and expert fees) and the balance shall be equally divided between the
Parties.
 
(c) In the event that QMT declines to commence legal action to defend against a
declaratory action alleging invalidity of the Patent Rights or to prosecute
infringements of the Patent Rights in the Field, QMT shall notify VIRIDIS of its
decision promptly in writing.  Thereafter, VIRIDIS shall have the right, but
shall not be obligated, to commence legal action at its own expense to defend or
prosecute such infringements relating to the Patent Rights in the Field.  No
settlement, consent judgment or other voluntary final disposition of the suit
may be entered into without the consent of QMT, which consent shall not be
unreasonably withheld or delayed.  The total cost of any action commenced solely
by VIRIDIS shall be borne by VIRIDIS, and VIRIDIS shall retain any recovery or
damages derived therefrom.
 
12.5 Infringement Allegations.  In the event that a Third Party asserts or
alleges that a Product manufactured or sold by VIRIDIS or its Affiliates
infringes a patent or other proprietary right of such Third Party, VIRIDIS shall
assume the defense of such claim and shall indemnify QMT for all reasonable
expenses and/or damages incurred by it as a result of such claim.  QMT may
participate in the defense of such claim through counsel of its own choosing and
at its sole expense.  In the event that QMT receives notice of such assertion or
allegation, QMT shall notify VIRIDIS of such allegation or assertion.  VIRIDIS
may enter into any settlement, consent judgment, or other voluntary final
disposition of any infringement action under this Section 10.5 in the Field;
provided, however, that VIRIDIS shall not enter into any settlement, consent
judgment or other voluntary final disposition that admits or concedes that an
aspect of the Patent Rights is invalid or unenforceable, without the prior
written consent of QMT, which consent shall not be unreasonably withheld or
delayed.
 
 
 
-10-

--------------------------------------------------------------------------------

                 **** This material has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.
      
 
 
 
12.6 Trademarks.  QMT is and shall remain the owner of all right, title and
interest to the common law trademark and goodwill associated with the name
“NIMBUS®,” and any other marks it develops in association with the QMT
Intellectual Property (collectively, the “QMT Marks”) and VIRIDIS agrees that it
will not at any time assert or claim any interest in, nor register or attempt to
register the QMT Marks or any marks confusingly similar thereto.  VIRIDIS shall
be responsible for the selection, registration and maintenance of all other
trademarks and trade names that it employs in connection with Products
(collectively, the “VIRIDIS Marks).  QMT agrees that it will not at any time
assert or claim any interest in, nor register or attempt to register the VIRIDIS
Marks or any marks confusingly similar thereto.
 
13. Miscellaneous.
 
13.1 Use of Name/Public Statements.  Except to the extent required by applicable
law or regulation, each Party agrees that it will not at any time during or
following termination of this Agreement use the name of the other Party or any
names, insignia, symbols, or logotypes associated with the other Party or any
variant or variants thereof or the names of the other Party’s employees orally
or in any literature, advertising, or other materials without the prior written
consent of Party whose name is to be used, which consent shall not be
unreasonably withheld.
 
13.2 Assignment.  This Agreement may not be assigned or otherwise transferred by
either Party without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed; provided, however, that either
Party may, without such consent, assign this Agreement and any of its rights or
obligations hereunder to its Affiliates or in connection with the transfer or
sale of all or substantially all of the portion of its business to which this
Agreement relates, or in the event of its merger or consolidation or change in
control or similar transaction; provided, further, that the assigning Party
shall deliver written notice of any such permitted assignment to the other
Party.  This Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties and the name of a Party
appearing herein shall be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement.  Any attempted assignment not in accordance with this Section 13.2
shall be void.
 
13.3 Independent Contractors.   QMT and VIRIDIS shall at all times act as
independent parties and nothing contained in this Agreement shall be construed
or implied to create an agency or partnership.  Neither Party shall have the
authority to contract or incur expenses on behalf of the other.
 
13.4 Notices.  Any notice or communication required or permitted to be given or
made under this Agreement by one of the Parties hereto to the other shall be in
writing and shall be deemed to have been sufficiently given or made for all
purposes if sent by hand, recognized national overnight courier, confirmed
facsimile transmission, or mailed by certified mail, postage prepaid, return
receipt requested, addressed to such other Party at its respective address as
follows:
 
If to VIRIDIS:


Viridis BioPharma Pvt. Ltd
6/10 Jogani Industrial Complex
V. N. Purav Marg, Chunabhatti
Mumbai – 400022
India
Attn: Anirudh Mehta / Ashit Vora
Fax: +91 22 2405 5952


If to QMT:


Quick-Med Technologies, Inc.
902 N.W. Fourth Street
Gainesville, FL 32601
United States of America
Attn: Nam Nguyen, Chief Financial Officer
Fax: +1-561-416-1390


13.5 Severability.  If any one or more of the provisions of this Agreement shall
be held to be invalid, illegal or unenforceable, that provision shall be
stricken and the remainder of this Agreement shall continue in full force and
effect; provided, however, that the Parties shall renegotiate an acceptable
replacement provision so as to accomplish, as nearly as possible, the original
intent of the Parties.
 
13.6 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida and applicable U.S. Federal
law, without regard to any choice of law principles that would dictate the
application of the laws of another jurisdiction. The state and federal courts
located in Florida shall have exclusive jurisdiction over any dispute arising
under this Agreement.
 
13.7 Entirety; Amendment.  This Agreement represents the entire agreement of the
Parties and expressly supersedes all previous written and oral communications
between the Parties.  No amendment, alteration, or modification of this
Agreement or any exhibits attached hereto shall be valid unless executed in
writing by authorized signatories of both Parties.
 
13.8 Waiver.   The failure of any Party hereto to insist upon strict performance
of any provision of this Agreement or to exercise any right hereunder will not
constitute a waiver of that or any other provision or right.
 

 
-11-

--------------------------------------------------------------------------------

               **** This material has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.
             
 
 



 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.
 


VIRIDIS BIOPHARMA PVT. LTD




By:  Harshad Vora 
Harshad Vora
Director






QUICK-MED TECHNOLOGIES, INC.






By:  J. Ladd Greeno 
J. Ladd Greeno
C.E.O

 
 
 
-12-

--------------------------------------------------------------------------------

 
      ***** This material has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.
 
 

EXHIBIT A


Patent Rights
 
Patent Applications
 


 
*****
 
 

 

 
 
-13-

--------------------------------------------------------------------------------

 
 
           ***** This material has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT B


Materials
 
polydiallyldimethyl ammonium chloride and binder as necessary with the specified
substrate materials in Exhibit D.
 
 
 
 

 
 
-14-

--------------------------------------------------------------------------------

 
 
        ***** This material has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.
 
 

EXHIBIT C
 
QMT Trademark Standards
 
The Marks and Trademarks of Quick-Med Technologies, Inc. (“Licensor”) include
without limitation: “Quick-Med Technologies” “QMT”, “Quick-Med”, “NIMBUS”, and
accompanying logos and trade dress, including the QMT Cross Official Logo, which
is subject to modification by Licensor from time to time.  Licensor’s present
Official Logo at April 1, 2010, is attached hereto as Appendix A.
 
The foregoing and attached are either registered trademarks or trademarks of
Quick- Med Technologies, Inc., in the United States and worldwide.  All rights
are reserved.


All use and appearance of Marks and accompanying logos and trade dress shall be
in accordance with the Licensor’s Trademark Policy. Any use of any Licensor
Marks, other Licensor related names and/or logos, or variations of Licensor
Marks from those presented herein shall be pre-approved by Licensor.  Any use of
images or statements of Licensor’s employees shall be pre-approved by Licensor.
 
 
Licensor Policy on Use of Licensor Marks, Trademarks and Official Logo:
 
 
All Licensed Products that include Licensor technology, and related product
packaging, advertising, promotional and marketing materials, shall display
Licensor’s Official Logo in a size and prominence in accordance with industry
standards.


Use of Licensor’s Official Logo (the Logo) shall maintain the integrity of the
Logo’s design.  Unless provided or authorized in advance in writing by Licensor,
no deviations from the then current Logo design or appearance are allowed.  All
use of the Logo shall maintain its visual effectiveness.  No design elements may
be appended to the Logo.  The Logo shall not be presented with any alternative
font or type style, change in letter spacing, or linear dropped
shadows.   Distortion of the logo’s shape and lettering is not
permitted.  Reproduction of the Logo shall be consistent, accurate, sharp,
clear, and undistorted, and shall maintain the Logo’s correct colors.


The color used in the Licensor’s Marks, including the Official Logo, is as
follows:


First Column – Burgundy
Second Column – Black
Third Column – White


L:           36           0           100
A:           34           0           0
B:           1           0           0


C:           32           75           0
M:           100           68           0
Y:           46           67           0
K:           14           90           0


H:           333           0           0
S:           82           0           0
B:           62           0           100


R:           158           0           255
G:           29           0           255
B:           86           0           255


Licensor’s Marks, including but not limited to its name and Official Logo shall
be displayed in a size and prominence at least equal to similar marks, names and
logos for similar products or methods on any product, packaging, documentation,
advertising, promotional, marketing, and related materials in accordance with
industry standards.  The elements of the Licensor trade dress cannot be
separated without the prior permission of Licensor.




 

 
-15-

--------------------------------------------------------------------------------

 
             ***** This material has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.
 
 

 EXHIBIT D
 
Products
 


 
 
*****





 
 
-16-

--------------------------------------------------------------------------------

 
 
                ***** This material has been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.
    
 
 
